Order, so far as appealed from, unanimously modified by denying items B-3-f and D-3-e and granting B-3-c and B-3-e to the following extent: B-3-c. “ The number of actions actually commenced on behalf of the defendant, stating the name of such action and the forum or court in which commenced.” B-3-e. “ The number of matters handled on behalf of the defendant which were not in the form of an action at law, setting forth in detail the steps taken to protect the defendant’s rights in each such matter;” and item E-l to the following extent: “ State the time or times when and the places where the payment of $2500 was made and by whom; * * *; state whether by cash or check and specify the amount of each payment,” and, as so modified, affirmed, without costs. Bill of particulars to be served within twenty days after service of order. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ,